Supplemental Notice of Allowability (continued)
Examiner’s Amendment
	The amendment to the specification filed on 6/02/2020 improperly used strike-throughs for the deleted subject matter.  This amendment corrects that by using the required single bracketing.
    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
In the specification, the section labelled “CROSS REFERENCE TO RELATED APPLICATION” has been amended as follows:

CROSS-REFERENCE TO RELATED APPLICATIONS
	NOTICE:  More than one reissue application has been filed for the reissue of  U.S. Patent No. 9,285,464 B2.  The reissue applications are U.S. Reissue Patent Application Serial No. 16/890,789 (the present application), filed on June 2, 2020, which is a continuation reissue application of U.S. Reissue Patent Application Serial No. 15/919,479, filed on March 13, 2018, now U.S. Reissue Patent No. 48,042 E, issued June 9, 2020, which is a reissue application of U.S. Patent Application Serial No. 14/462,075, filed on August 18, 2014, now U.S. Patent No. 9,285,464 B2, issued March 15, 2016, which [The present application] is a continuation of U.S. Patent Application Serial No. 13/971,606, filed on August 20, 2013, now U.S. Patent No. 8,836,922, issued September 16, 2014, [which application is] all of which are herein incorporated [herein] by reference as if fully set forth in this description.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Jastrzab whose telephone number is (571)272-4947.  The examiner can normally be reached on 7:00a-5:00p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A. Spahn can be reached 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey R. Jastrzab/
Primary Examiner
Central Reexamination Unit
Art Unit 3993


 Conferees:  /BMF/ and /GAS/